Citation Nr: 0429440	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-09 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a left knee injury, status post removal of 
semilunar cartilage, with post-traumatic osteoarthritis, 
currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In a letter dated in November 2002, the Program Manager from 
the veteran's place of employment advised that the veteran's 
last day of employment with the Senior Citizens Program was 
April 30, 2002 as he was unable to continue working due to 
illness.  As it is unclear whether the veteran wishes to make 
a claim for TDIU benefits, this matter is referred to the RO 
for appropriate action.

Pursuant to the veteran's October 2004 motion, this matter 
has been advanced on the Board's docket pursuant to 38 
U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).


FINDING OF FACT

The veteran's left knee disability is manifested by severe 
knee impairment characterized by arthritis resulting in pain 
and progressing inability to ambulate.


CONCLUSION OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for a left knee injury, status post removal of 
semilunar cartilage, with post-traumatic osteoarthritis, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.951(b), 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2004).

2.  A separate 10 percent rating for left knee arthritis is 
warranted. VAOPGCPREC 23-97 (1997) and VAOPGCPREC 9-98 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In June 2002, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would obtain any VA medical records and attempt to obtain 
evidence such as medical records, employment records, or 
records from other Federal agencies.  While the June 2002 
notice letter did not specifically advise the veteran to 
provide any evidence in his possession that pertains to his 
claim, he was informed to furnish medical evidence showing 
that he had an increase in persistent or recurrent symptoms 
of disability.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  In addition the Board notes that the 
June 2002 notice letter, which preceded the November 2002 
rating decision, satisfies the timing element of the 
Pelegrini decision for the veteran's claim on appeal.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to the claimant.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded a VA 
examination in connection with his claim.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

The veteran contends that he is entitled to a higher rating 
for his left knee disability due to an increase in severity.  

The veteran's service medical records indicate that in April 
1952 the veteran underwent a medial meniscectomy of his left 
knee.  A November 1953 rating decision granted service 
connection for removal of semi-lunar cartilage, left knee and 
assigned a 10 percent disability rating under Diagnostic Code 
5259.  In December 1970 the veteran's knee disability rating 
was increased to 20 percent under Diagnostic Code 5257 (a 
notation indicated that the veteran's disability was formerly 
rated under DC 5259).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The Board notes that in a claim for an increased rating, 
"the claimant will generally be presumed to be seeking the 
maximum available benefit allowed by law and regulation, and 
it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded." AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Knee disabilities are generally evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes 5256-5263.  As noted above, the 
veteran's left knee disability was originally rated under 
Diagnostic Code 5259, removal of semilunar cartilage, 
symptomatic.  In December 1970, the RO granted an increase to 
20 percent under Diagnostic Code 5257, other impairment of 
the knee.     

The November 2002 rating decision evaluated the veteran's 
left knee disability under Diagnostic Codes 5259-5258 and 
denied an increased evaluation.  The November 2002 decision 
noted, "The evaluation of postoperative residuals of left 
knee injury, status post removal of semilunar cartilage, now 
with post-traumatic osteoarthritis, is continued as 20 
percent disabling.  A disability which has been continuously 
rated at or above any evaluation for 20 or more years cannot 
be reduced except upon a showing that such rating was based 
on fraud.  The evaluation of this disability is protected 
under this provision of the law."  At the time of the 
November 2002 rating decision, the veteran had had a 20 
percent rating in effect under Diagnostic Code 5257 for 
approximately 33 years.    

April 5, 2002 VAMC records indicate that the veteran reported 
that he was not taking any medications for his knee pain and 
that it did not interfere with ambulation.  April 15, 2002 
VAMC records show that the veteran presented to emergency 
room in a wheelchair and stated that he would not walk any 
more because his knee was feeling so bad.  Physical 
examination of the left knee revealed no erythema or edema 
and the left medial superior aspect was tender.  The 
assessment was that the veteran's complaints of pain were out 
of proportion with the knee examination which was 
unremarkable.  April 18, 2002 VAMC records show that the 
veteran continued to wear brace for his left knee but stated 
that his left knee was not really giving out on him and that 
he was not having any sort of instability issues.  April 25, 
2002 VAMC records indicate that physical examination of the 
veteran's left knee demonstrated no swelling, erythema or 
heat; no effusion, bulge or patellar ballottement.  Normal 
range of motion was demonstrated with marked pain.  The 
rheumatologist noted that the pain decreased with distraction 
of the veteran.  The left knee was tender to palpation but 
there was no retropatellar tenderness.  The rheumatologist 
noted that the veteran's left knee pain was out of proportion 
to physical findings and that the etiology was unclear.  X-
rays suggested only mild osteoarthritis.

June 2002 VAMC records indicate that physical examination of 
the veteran's left knee showed full range of motion and no 
effusion.  There was medial joint line pain but no lateral 
joint line pain.  There was no medial, lateral or 
anteroposterior instability.  The assessment was 
osteoarthritis of the knee, post-traumatic, related to a 
prior meniscectomy.  The veteran received Kenalog injection, 
which improved his knee pain.

July 2002 VAMC records indicate that the veteran complained 
of mild left knee joint pain.  The veteran reported that he 
lived at home with his wife but able to ambulate 
independently while performing activities of daily living.  
The veteran complained of left knee pain 8/10 at rest and 9-
10/10 with extension.  Physical examination demonstrated 
limited range of motion in left knee secondary to pain on 
extension without warmth, erythema, or tenderness.

October 2002 VAMC records indicate that the veteran 
complained of left knee pain, worse with weightbearing but 
occasionally at rest.  The veteran denied any injury or any 
other significant pain and denied any effusions, clicking, 
locking, or popping.  X-rays showed moderate osteoarthritis, 
mostly medial compartment.

The veteran was afforded a VA examination in October 2002 to 
assess the severity of his left knee disability.  The 
examiner noted that the veteran walked with a cane and used a 
wheelchair at home for longer distances.  Physical 
examination of the left knee revealed a 6 cm. postoperative 
medial scar and demonstrated flexion of 60 degrees, extension 
at zero degrees and negative Apley, McMurray's, Lachman's and 
drawer sign.  X-rays of the left knee revealed moderate 
osteoarthritis without evidence of acute fracture.

In his notice of disagreement dated in December 2003, the 
veteran stated that he could no longer walk, that he was 
bedridden, that he was in constant pain 24 hours a day, and 
that he could not take any pain medication due to his 
elevated blood pressure and kidney failure.  On his VA Form 9 
dated in March 2003, the veteran stated that he was being 
evaluated for a total joint replacement and requesting 
consideration under 38 C.F.R. § 4.29.

An April 2003 VAMC discharge summary indicates that the 
veteran was hospitalized in mid-March due to uncontrolled 
hypertension.  He was transferred to neurology the next 
morning where an MRI showed acute left pontine infarction and 
old lacunar infarctions.  At discharge, it was noted that the 
veteran had osteoarthritis involving both knees with 
progressing inability to ambulate bilaterally.  The report 
indicates that the veteran had been bedridden for three 
months and only able to get up from bed with difficulty using 
his cane and walk to the living room and back.  The report 
also indicates that both of the veteran's legs were weak and 
that the veteran's right knee was also limiting the veteran's 
ambulation.     

Under Diagnostic Code 5260, for limitation of flexion of the 
leg, the highest schedular evaluation provided for is a 30 
percent evaluation for flexion limited to 15 degrees.  Under 
Diagnostic Code 5261, for limitation of extension of the leg, 
extension limited to 20 degrees warrants a 30 percent 
evaluation, extension limited to 30 degrees warrants a 40 
percent evaluation, and extension limited to 45 degrees 
warrants a 50 percent evaluation.  Plate II of 38 C.F.R. § 
4.71 illustrates the standardized description of joint motion 
for the knee as from zero degrees extension to 140 degrees 
flexion.  

The measurements noted in the October 2002 VA examination 
showed full extension with flexion to 60 degrees. Comparing 
this to the rating criteria for limitation of flexion and 
extension, it is clear that the evidence does not show 
flexion or extension limited to a degree so as to warrant an 
evaluation in excess of 20 percent disabling under Diagnostic 
Codes 5260 or 5261.

Other diagnostic codes potentially applicable include 
Diagnostic Code 5256 for ankylosis of the knee and Diagnostic 
Code 5262 for impairment of the tibia and fibula.  However, 
the evidence does not show either left knee ankylosis or 
malunion of the tibia and fibula.  Therefore, these 
diagnostic codes are not applicable to this case.  

The only other code having potential applicability is 
Diagnostic Code 5257, other impairment of the knee, under 
which the veteran had been rated for nearly 33 years.  Under 
Diagnostic Code 5257, impairment of the knee is rated 30 
percent when severe, as measured by the degree of recurrent 
subluxation or lateral instability.  The veteran, however, 
clearly does not have severe subluxation or instability.


In addition, the VA General Counsel has held that a separate 
evaluation is to be assigned under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010 for arthritis in cases in 
which the veteran is shown to have instability of the knee in 
addition to arthritis.  By opinions set forth at VAOPGCPREC 
23-97 and VAOPGCPREC 9-98, the VA General Counsel has held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under DC 5003 or 5010, and 5257.  The 
General Counsel stated that when a knee disorder is already 
rated under DC 5257, the veteran must also have limitation of 
motion which at least meets the criteria for a zero-percent 
rating under DC 5260 or 5261 in order to obtain a separate 
rating for arthritis (VAOPGCPREC 23-97).  Further, by 
VAOPGCPREC 9-98, the General Counsel determined that even in 
situations in which the claimant has full but painful range 
of motion, a separate compensable rating for arthritis under 
Diagnostic Codes 5003 and 5010, with application of 38 C.F.R. 
§ 4.59 would still be available.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, DC 5003.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. Id. Arthritis due to trauma and substantiated by X-
ray findings is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.

As there is competent evidence of left knee arthritis, this 
is such a case in which consideration of a separate 10 
percent rating for arthritis is indicated.  The documented 
flexion limitation of 60 degrees for the left knee at the 
October 2002 VA examination is sufficient to establish a 
separate 10 percent rating for arthritis, pursuant to 
VAOPGCPRECs 23-97 and 9-98.      

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran; 
however, the Board finds no basis upon which to assign a 
higher disability evaluation.  Examination reports are 
negative for evidence of neurologic involvement of the left 
knee, the veteran's operative scar is described as well 
healed, without note of any separately disabling 
manifestations, and the noted left knee manifestations of 
pain, swelling, tenderness, motion limitation, and weakness 
are contemplated by the assigned ratings.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1).

The Board recognizes that the veteran experiences daily 
problems due to pain and increasing inability to ambulate.  
Such factors are, however, contemplated by the assigned 
schedular ratings.  There is no indication in the record that 
the average industrial impairment from the veteran's left 
knee disability was in excess of that contemplated by the 
schedular evaluations assigned.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

1.  Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of a left knee injury is denied. 

2.  A separate 10 percent evaluation for osteoarthritis of 
the left knee is granted, subject to the legal criteria 
governing the payment of monetary benefits.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



